Citation Nr: 1813398	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of oral surgery, other than hyposmia and a sinus condition.

4.  Entitlement to service connection for a condition manifested by joint pain, to include as a manifestation of an undiagnosed illness or a chronic multi-symptom illness.

5.  Entitlement to service connection for a bilateral knee condition. 

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a condition manifested by a loss of sense of smell (hyposmia), to include as a residual of oral surgery or as a result of exposure to chemicals or other toxins.

9.  Entitlement to service connection for a sinus condition, to include as a residual of oral surgery or as a result of exposure to chemicals or other toxins.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

11.  Entitlement to service connection for eczema of the bilateral lower extremities, claimed as skin rashes, to include as a result of exposure to chemicals or other toxins.

12.  Entitlement to service connection for a headache condition, to include as a result of exposure to chemicals or other toxins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990 and from November 1990 to June 1991, to include service in Southwest Asia during the Persian Gulf War.  He thereafter served in the Army Reserves until 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A March 2011 rating decision denied entitlement to service connection for a bilateral knee condition, a condition manifested by loss of sense of smell, joint pain, hearing loss, tinnitus, GERD, skin rash, a sinus condition, and headaches.  The Veteran filed a notice of disagreement (NOD) later that month.  A June 2011 rating decision denied entitlement to service connection for hypertension and residuals of oral surgery.  The Veteran filed an NOD in July 2011.  An April 2012 rating decision denied entitlement to service connection for IBS.  The Veteran filed an NOD in June 2012.  In July 2013, the RO issued a statement of the case (SOC) as to all of the issues, and the Veteran filed a substantive appeal in August 2013.

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hypertension, residuals of oral surgery, joint pain, a bilateral knee condition, bilateral hearing loss, tinnitus, and a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from January 1991 to May 1991.

2.  The Veteran has a current diagnosis of IBS that has manifested to a compensable degree during a six month period since service in Southwest Asia.

3.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed hyposmia (loss of sense of smell) is related to service.

4.  The Veteran's currently diagnosed GERD is related to service.

5.  The Veteran's currently diagnosed eczema of the bilateral lower extremities is related to service.

6.  The Veteran's currently diagnosed headache condition is related to service.


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for IBS as due to a qualifying chronic disability have been met.  38 U.S.C. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for hyposmia have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for establishing entitlement to service connection for eczema of the bilateral lower extremities have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for establishing entitlement to service connection for GERD have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for establishing entitlement to service connection for a headache condition have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board's decision to grant the claim of entitlement to service connection for IBS, hyposmia, eczema, GERD, and a headache condition is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747(1992).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a) (1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 U.S.C. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B).  Irritable bowel syndrome is a qualifying chronic disability for purposes of 38 U.S.C. § 1117.  See 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a) (2) (i) (B) (3), Note.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Irritable Bowel Syndrome

The Veteran is seeking service connection for irritable bowel syndrome (IBS).

Initially, the Board notes that with the exception of a few pages submitted by the Veteran, the Veteran's service treatment records are missing.

The Veteran was afforded a VA examination in March 2012.  He reported that he began to experience diarrhea while serving in Saudi Arabia and Iraq.  Regarding current symptoms, the Veteran indicated that he was currently experiencing "watery, brown, explosive" diarrhea for three days every two weeks and moderate abdominal distension.  Despite that report, the examiner indicated that the Veteran did not have episodes of bowel disturbance with abdominal distress.  The examiner opined that the Veteran "at least as likely as not is experiencing very, very mild irritable bowel syndrome, a diagnosis conceded in the [V]etrans [sic] who have served in SW Asia."  

During the July 2016 Board hearing, the Veteran testified that he experiences frequent outbreaks of either diarrhea or constipation.  He testified that there are times when he will have diarrhea two to three times per day requiring him to stay near a bathroom.  He also reported episodes of fecal incontinence.  The Veteran further indicated that he had frequent episodes of bowel disturbance with abdominal distress.  

In the present case, the Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317. See 38 C.F.R. § 3.317 (e)(1).  Additionally, the Veteran currently has a diagnosis of IBS, which is a qualifying chronic disability for purposes of 38 U.S.C. § 1117.  See 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Finally, the Board finds that the Veteran's irritable bowel syndrome has manifested to a compensable level.  The Board has analyzed the Veteran's reported symptoms of irritable bowel syndrome under Diagnostic Code 7319 (Irritable Colon Syndrome).  38 C.F.R. § 4.114.  Diagnostic Code 7319 provides a 10 percent rating for moderate irritable colon syndrome symptoms with frequent episodes of bowel disturbance with abdominal distress.  Here, during the March 2012 VA examination, the Veteran reported diarrhea for three days every two weeks and moderate abdominal distension, and during the July 2016 Board hearing, the Veteran reported frequent outbreaks of either diarrhea or constipation, which can manifest as diarrhea two to three times per day, and episodes of fecal incontinence.  The Board finds that this evidence shows that the Veteran meets the criteria for a compensable rating under Diagnostic Code 7319.

Although the March 2012 VA examiner indicated, somewhat inexplicably, that the Veteran did not have episodes of bowel disturbance with abdominal distress and opined that the Veteran's IBS was mild, these determinations appear to be in direct contrast to the Veteran's lay statements regarding the frequency and severity of his symptoms.  The Veteran is competent to report his bowel issues and the Board finds no reason to doubt his credibility in this regard.  

Accordingly, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed irritable bowel syndrome has been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include irritable bowel syndrome.  38 C.F.R. § 3.317.

B. Hyposmia

The Veteran asserts that his hyposmia is a residual of oral surgery he underwent in May 1990 to remove an impacted tooth.  In his June 2010 claim, the Veteran reported that he had not had a normal ability to smell odors since the surgery.  The Veteran also contends that exposure to environmental toxins, specifically oil well fires, while serving in the Gulf War caused his hyposmia.  

A May 1990 operative report confirms that the Veteran underwent oral surgery due to impacted tooth number 6 with associated tooth tumor or odontoma.  Prior to the surgery, he was counseled regarding "possible sinus involvement and nerve injury."  Service treatment records do not show any further complaints or treatment related to hyposmia; however, as noted above, the majority of the Veteran's service treatment records are missing.  A March 1991 personnel record shows that the Veteran was exposed to hydrogen sulfide from March 1, 1991 to March 25, 1991.  The memorandum also notes that "[t]his toxic air pollution is caused by the more than 500 burning oil wells that were blown up by the Iraqi troops."  The Veteran also submitted a fact sheet published by the Department of Health and Human Services regarding the health effects of hydrogen sulfide exposure, one of which is nose irritation.  

An April 2010 private treatment record shows that the Veteran was seen for a follow-up evaluation for decreased smell after a course of oral steroids and Flonase.  The Veteran reported that the medication did not improve his sense of smell.  The Veteran related his hyposmia to oil fires he encountered in Iraq, and he reported that his sense of smell had not been as good since then.  The diagnosis was hyposmia, and the physician discussed imaging with a CT scan of the sinuses to rule out any kind of blockage of his ethmoid cavities or infection.  

The Veteran was afforded a VA examination in February 2011.  The examiner noted that the problem being evaluated was loss of smell with a date of onset "in service."  The examiner also indicated that the Veteran "noted problem with his smell in the past 1-2 years."  After examination, the examiner diagnosed the Veteran with hyposmia and noted that it "has an unclear etiology but is a clearcut diagnosis."  The examiner opined that the Veteran's hyposmia "is not caused by or a result of a specific exposure event experienced by the [V]eteran during service in Southeast [sic] Asia."  The rationale was that the Veteran first noted his decreased ability to smell about one to two years ago and the examiner knew of "no toxic exposure that could produce a[n] 18-19 year delayed onset of loss of smell."  The examiner also indicated that the Veteran's sense of smell was partially lost and described the anatomical or pathological basis of the loss of smell as "unknown cause but suggests bilateral olfactory nerve dysfunction."  

In a July 2011 letter, another private physician, Dr. T.W.H., indicated that the Veteran was being followed for an inability to smell.  Dr. T.W.H. noted that the Veteran "had a significant dental surgery in the Armed Forces back in 1989, which caused issues with infection and the inability to smell."  Dr. T.W.H. also noted that the Veteran "had initial problems where he was exposed to oil fires" in Saudi Arabia.  Dr. T.W.H. concluded that the Veteran's inability to smell is "directly related to his time spent in the Armed Forces, specifically with the above dental surgery and also exposure to oil fires in Saudi Arabia in 1990."    

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for eczema of the bilateral lower extremities.  

The Veteran has a current diagnosis of hyposmia.  See February 2011 VA Examination Report.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Service treatment records confirm that the Veteran underwent oral surgery in 1989, and that one of the side effects could be nerve damage.  Additionally, the Veteran is competent to report that was exposed to oil fires and that his sense of smell decreased.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, his statements are consistent with the evidence of record showing that the Veteran actually was exposed to hydrogen sulfide caused by oil fires while stationed in Saudi Arabia.  Accordingly, the Board finds that the second Shedden element is satisfied.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, the Board finds that the evidence is, at least, in relative equipoise as to whether the Veteran's hyposmia is related to service.  

In this regard, Dr. T.W.H. opined that the Veteran's hyposmia was related to service, to include the aforementioned oral surgery and exposure to oil fires.  However, the February 2011 VA examiner opined that the Veteran's hyposmia was less likely as not related to environmental exposures during service.  

The Board notes that it is not clear whether Dr. T.W.H. reviewed the Veteran's claims file.  However, the record reflects that he was familiar with the Veteran's medical history and that he did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims file.  The February 2011 VA examiner reviewed the claims file and provided a rationale for the negative nexus opinion, but seems to have discounted the Veteran's competent and credible reports of symptoms since service.

That said, the Board finds no adequate reason to favor the negative opinion over the positive opinion that is favorable to the Veteran's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's hyposmia is related to service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for hyposmia.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Eczema

The Veteran contends that he developed a skin rash in service after being exposed to oil fires and fuel.  

As noted above, the Veteran's service treatment records are missing.  However, the Veteran submitted a copy of a December 1990 service treatment record showing that he reported being under a physician's care in the past two years for hives or a skin rash.  

A March 1991 personnel record shows that the Veteran was exposed to hydrogen sulfide from March 1, 1991 to March 25, 1991.  The memorandum also notes that "[t]his toxic air pollution is caused by the more than 500 burning oil wells that were blown up by the Iraqi troops."  Personnel records also show that the Veteran served as a petroleum supply specialist during his active service.  

The Veteran was afforded a VA examination in February 2011.  He reported that his legs were exposed to fuels, and he developed recurring rashes with flaking, erythematous skin areas.  He indicated that his rashes continue to the present day.  After examination, the examiner diagnosed eczema of the bilateral lower extremities and opined that the Veteran's current eczema of the bilateral lower extremities was at least as likely as not "the same as that shown during his military service."  The examiner explained that the documented skin rash in December 1990 is most consistent with eczema, which is a chronic, recurring condition, and the Veteran was found to currently have eczema, which is "most consistent with that first documented during his military service."  

In a July 2011 letter, the Veteran's private physician, Dr. T.W.H., noted that the Veteran developed significant rashes after being exposed to oil fires in Saudi Arabia.  Dr. T.W.H. opined that the Veteran's current, ongoing rashes are "directly related to his time spent in the Armed Forces, specifically...exposure to oil fires in Saudi Arabia in 1990."  

During the July 2016 Board hearing, the Veteran testified that he first noticed his skin rashes in Saudi Arabia.  He indicated that he sought treatment from the medic.

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for eczema of the bilateral lower extremities.  

The Veteran has a current diagnosis of eczema of the bilateral lower extremities.  See February 2011 VA Examination Report.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Available service treatment records show that the Veteran reported being treated for hives or a skin rash during service.  Additionally, although the vast majority of the Veteran's service treatment records are unavailable, the Veteran is competent to report that was exposed to oil fires and fuel and that he developed a skin rash.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, his statements are credible and consistent with the circumstances of his service, namely serving as a fuel handler during operations in Saudi Arabia.  See 38 U.S.C. § 1154 (a).  Accordingly, the Board finds that the second Shedden element is satisfied.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, in numerous statements and at the July 2016 Board hearing, the Veteran testified that he continued to experience the same skin condition since discharge.  The Veteran is competent to report that symptoms of a skin condition he first experienced in service are similar to symptoms he currently experiences, which has been diagnosed as eczema of the bilateral lower extremities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board finds him to be credible.  

Moreover, the February 2011 VA examiner opined that the Veteran's current eczema of the bilateral lower extremities was the same condition first seen in service, and Dr. T.W.H opined that the Veteran's current skin rash was "directly related to his time spent in the Armed Forces, specifically...exposure to oil fires in Saudi Arabia in 1990."  There are no contrary opinions of record.  

In light of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for eczema of the bilateral lower extremities have been met.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. GERD

The Veteran contends that his GERD had its onset during active service.

As noted above, the Veteran's service treatment records are missing.  The Veteran submitted a copy of an October 2004 Reserves treatment record documenting that the Veteran was receiving treatment for GERD; however, there is no evidence that the Veteran was on active duty at that time.  Additionally, the Veteran testified during the July 2016 Board hearing that he first experienced symptoms of GERD in Saudi Arabia and that he sought treatment in service.  

The Veteran was afforded a VA examination in February 2011.  He reported that GERD symptoms started on active duty in 1989 and that he was treated with over-the-counter medications.  After examination, the examiner diagnosed the Veteran with GERD and opined that it was at least as likely as not that the Veteran's current GERD was the same as that shown during military service.  The examiner stated that GERD is a chronic condition and that the Veteran "is found to have a history and findings on exam today most consistent with the GERD condition first diagnosed and documented during his active military service." 

In a July 2011 letter, the Veteran's private physician, Dr. T.W.H., opined that the Veteran's current GERD "directly related to his time spent in the Armed Forces, specifically...exposure to oil fires in Saudi Arabia in 1990."  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for GERD.  

The Veteran has a current diagnosis of GERD.  See February 2011 VA Examination Report.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

The Veteran is competent to report that he was first treated for GERD-like symptoms during active service, and the Board finds no reason to doubt his credibility in this regard.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds that the second Shedden element is satisfied.  

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, in numerous statements and at the July 2016 Board hearing, the Veteran testified that he continued to experience the same GERD symptoms since discharge.  The Veteran is competent to report that symptoms of heartburn and indigestion he first experienced in service are similar to symptoms he currently experiences, which has been diagnosed as GERD.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board finds him to be credible.  

Moreover, the February 2011 VA examiner opined that the Veteran's current GERD was the same condition first reported in service, and Dr. T.W.H opined that the Veteran's current GERD was "directly related to his time spent in the Armed Forces, specifically...exposure to oil fires in Saudi Arabia in 1990."  There are no contrary medical opinions of record.

In light of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for GERD have been met.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E. Headache Condition

The Veteran contends that he developed a headache condition in service after being exposed to oil fires in Saudi Arabia.

As noted above, the Veteran's service treatment records are missing.  However, the Veteran submitted a copy of a May 1991 redeployment examination showing that the Veteran reported frequent or severe headaches.  

Personnel records include a March 1991 memorandum documenting that the Veteran was exposed to hydrogen sulfide from March 1, 1991 to March 25, 1991.  The memorandum also notes that "[t]his toxic air pollution is caused by the more than 500 burning oil wells that were blown up by the Iraqi troops."  The Veteran also submitted a fact sheet published by the Department of Health and Human Services regarding the health effects of hydrogen sulfide exposure.  According to the fact sheet, exposure to high concentrations of hydrogen sulfide may cause "permanent or long-term effects such as headaches" in many individuals.  

The Veteran was afforded a VA examination in February 2011.  He reported that he started having migraines in service and that they continue to the present day.  After examination, the examiner diagnosed the Veteran with migraine headaches and opined that it was at least as likely as not that the Veteran's current headache condition was the same as that shown during service.  The examiner explained that the frequent headaches documented on the May 1991 redeployment examination are most consistent with migraine headaches, which is a chronic condition.  The examiner further indicated that the Veteran was found to have a history and findings on the current examination "most consistent with the Migraine headaches condition first documented during his military service."  

In a July 2011 letter, the Veteran's private physician, Dr. T.W.H., noted that the Veteran developed headaches after being exposed to oil fires in Saudi Arabia.  Dr. T.W.H. opined that the Veteran's current, ongoing chronic headaches are "directly related to his time spent in the Armed Forces, specifically...exposure to oil fires in Saudi Arabia in 1990."  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for headaches.  

The Veteran has a current diagnosis of migraine headaches.  See February 2011 VA Examination Report.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Available service treatment records show that the Veteran reported being experiencing frequent or severe headaches upon redeployment from Southwest Asia in May 1991.  Additionally, he Veteran is competent to report that was exposed to oil fires in Saudi Arabia.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, his statements are consistent with the evidence of record showing that the Veteran actually was exposed to hydrogen sulfide caused by oil fires while stationed in Saudi Arabia.  Accordingly, the Board finds that the second Shedden element is satisfied.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, in numerous statements and at the July 2016 Board hearing, the Veteran testified that he continued to experience the same headache condition since discharge.  The Veteran is competent to report that symptoms of a headache condition he first experienced in service are similar to symptoms he currently experiences, which has been diagnosed as migraine headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board finds him to be credible.  

Moreover, the February 2011 VA examiner opined that the Veteran's current headache condition was the same condition first reported in service, and Dr. T.W.H. opined that the Veteran's current headache condition was "directly related to his time spent in the Armed Forces, specifically...exposure to oil fires in Saudi Arabia in 1990."  Significantly, Dr. T.W.H.'s statement is supported by the treatise evidence regarding the health effects of hydrogen sulfide exposure, namely that many individuals experience permanent and long-term health effects, such as headaches.  There are no contrary medical opinions of record.

In light of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for a headache condition have been met. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for irritable bowel syndrome is granted.

Service connection for hyposmia is granted.

Service connection for eczema of the bilateral lower extremities is granted.

Service connection for GERD is granted.

Service connection for a headache condition is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Outstanding Records

The Board notes that there may be relevant VA records not associated with the claims file.  In this regard, during the initial development of the Veteran's claim, he reported that he had never received treatment at a VA Medical Center.  See October 2011 VA Form 21-526; see also March 2012 VA Examination Report (noting that it was the Veteran's first contact with the VA medical system).  However, the Veteran subsequently submitted copies of VA treatment records dated in July 2015.  Thus, it appears that the Veteran is now receiving VA care.  Accordingly, upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Additionally, although the Veteran submitted two pages of private treatment records dated in April 2010 and a July 2011 letter from a private physician, there is no further medical evidence associated with the claims file.  On remand, the Veteran should be given one more opportunity to identify and/or submit any additional medical evidence pertinent to his claim.  

Bilateral Knee Condition

The Veteran contends that his current bilateral knee condition is due to numerous parachute jumps he made in service.  Personnel records confirm that the Veteran attended airborne school in 1988 and that he was awarded the parachute badge.

The Veteran was afforded a VA examination in February 2011.  The examiner diagnosed the Veteran with bilateral knee strain and opined it was not related to service because available service treatment records did not document any knee symptoms.  The examiner also noted that "[t]here is no current objective evidence" that the Veteran's current knee condition was caused by service.

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Here, the February 2011 VA examiner based the negative nexus opinion exclusively on a lack of evidence of treatment for knee condition while in service without considering the Veteran's lay statements alleging symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  This is particularly important where, as in this case, service treatment records are unavailable.  On remand, an addendum medical opinion should be sought which carefully considers the Veteran's lay statements regarding his in-service knee symptoms and continuous nature of his knee symptoms since service.

Condition Manifested by Joint Pain

The Veteran contends that he has a condition manifested by joint pain as a result of service in Southwest Asia during the Gulf War.  Although the Veteran was afforded a VA joints examination in February 2011, no discussion or opinion regarding a condition manifested by joint pain was proffered.  

An examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current disability manifested by joint pain and the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) is necessary.  A medical opinion is also needed regarding whether the Veteran's joint pain symptoms may be manifestations of an undiagnosed illness.

Hearing Loss and Tinnitus

An April 2010 private treatment record shows a complaint of tinnitus; however, an audiogram was normal.  The private physician, Dr. R.V.A., indicated in a note that the Veteran's tinnitus was more likely than not related to service.  The Board finds this opinion to be inadequate as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."). 

The Veteran was afforded a VA examination in February 2011.  The examiner noted that a May 1991 in-service audiogram showed mild hearing loss at 500 Hz and moderate hearing loss at 6000 Hz in the left ear.  An audiogram was performed, which showed normal hearing bilaterally.  The examiner opined that the Veteran's tinnitus was less likely as not related to service because "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  The examiner did not discuss the significance of the May 1991 audiogram showing hearing loss or the April 2010 private opinion that tinnitus was related to service.  

In light of the foregoing, and in light of the amount of time since the last VA audio examination, on remand, the Veteran should be afforded a new VA examination in order to determine whether a current hearing loss disability is present, as well as to obtain an updated opinion regarding the etiology of tinnitus and any current hearing loss disability.

Residuals of Oral Surgery, to Include a Sinus Condition

The Veteran contends that he has a sinus condition as a residual of oral surgery performed during active service.  

A May 1990 operative report confirms that the Veteran underwent oral surgery due to impacted tooth number 6 with associated tooth tumor or odontoma.  Prior to the surgery, he was counseled regarding "possible sinus involvement and nerve injury."  Service treatment records do not show any further complaints or treatment related to hyposmia; however, as noted above, the majority of the Veteran's service treatment records are missing.    

The Veteran was afforded a VA examination in February 2011.  The examiner indicated that there was no evidence of a current sinus condition and no current residuals of the prior oral surgery, so no etiology opinion was proffered.  

Subsequent to that examination, the Veteran submitted VA treatment records from July 2015, which show "mild mucoperiosteal thickening involving the maxillary sinuses, ethmoid air cells, and sphenoid sinuses bilaterally."  The records also contain a letter to the Veteran indicating that a CT scan of the head showed thickening of the mucus area in the sinuses, which the radiologist thought to be evidence of possible prior sinus surgery.  During the July 2016 hearing, the Veteran testified that he never underwent sinus surgery.  He expressed his belief that the CT scan shows evidence of residuals of his prior oral surgery.

In light of this additional evidence suggesting that the Veteran does have current residuals of the prior oral surgery, the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal.  

Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional private treatment records pertinent to the claim on appeal that is not currently of record.  If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. After all available records have been associated with the claims file, return the claims file to the February 2011 VA examiner for an addendum opinion as to the etiology of the Veteran's bilateral knee condition.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral knee condition, to include bilateral knee strain, had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's reports of at least 50 parachute landings with a 70 pound pack.  In so opining, the examiner should address the likelihood that injuries such as those described by the Veteran could have caused the Veteran's documented bilateral knee conditions.

The examiner is advised that the Veteran's service treatment records are not available for review.  The examiner should carefully consider the Veteran's lay statements regarding his knee symptoms in service and since service, to include during the July 2016 Board hearing.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After all available records have been associated with the claims file, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed joint pain.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

With regard to any joint that is not attributable to a diagnosed disorder, the examiner must opine as to whether it is at least as likely as not (a probability of 50 percent or greater) a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia.

If the Veteran's reported joint pain is ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service, to include environmental exposures therein.

The examiner is advised that the Veteran's service treatment records are not available for review. The Veteran's lay contentions must be considered in making the determination as to whether a nexus exists between service and the currently manifesting joint pain, and alternatively the exposure to various hazards in Southwest Asia.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all available records have been associated with the claims file, schedule the Veteran for an appropriate examination to determine whether he currently has a bilateral hearing loss disability for VA compensation purposes that is related to, or had its onset during, his period of active military service, as well as whether tinnitus is related to military service.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

The examiner is advised that the Veteran's exposure to acoustic trauma during military service is presumed. 

The examiner is specifically requested to offer an opinion as to the following: 

(a) Does the Veteran currently have a bilateral hearing loss disability for VA compensation purposes?

(b) If the examiner finds that the Veteran has a bilateral hearing loss disability for VA compensation purposes, he or she should then opine as to whether it is as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability had its onset during, or is etiologically related to his period of active military service, to include his presumed exposure to acoustic trauma?

(c) Regardless of the answer to the foregoing, the examiner should opine as to whether the Veteran's diagnosed tinnitus had its onset during, or is etiologically related to his period of active military service, to include his presumed exposure to acoustic trauma.  In rendering this opinion, the examiner should discuss the significance of a May 1991 in-service audiogram that showed mild hearing loss at 500 Hz and moderate hearing loss at 6000 Hz in the left ear.  The examiner should also review and comment on the April 2010 opinion of Dr. R.V.A., who indicated that the Veteran's tinnitus was more likely than not related to service.  If necessary, and to the extent possible, the examiner should reconcile his opinion with these findings.

The examiner is advised that the Veteran's service treatment records are not available for review.  

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination(s) to determine the nature, onset, and likely etiology of any residuals of oral surgery, to include a sinus condition.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After examining the Veteran and reviewing the claims file, the examiner should identify all current residuals of the Veteran's May 1990 oral surgery, to specifically include, but not limited to, a sinus condition. 

If a current sinus condition is diagnosed, the examiner should opine as to whether or not it is as least as likely as not (50 percent probability or greater) etiologically related to his period of active military service, to include his in-service oral surgery and/or environmental exposures in Southwest Asia, to specifically include hydrogen sulfide from burning oil fires.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting his oral surgery in 1990 and the July 2015 VA treatment records showing the results of a CT scan of the head.  The examiner is advised that the Veteran's complete service treatment records are not available for review.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


